Citation Nr: 0433806	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  97-28 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a right knee disorder including, instability, 
degenerative arthritis and scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from January 1949 to 
September 1949 and from January 1951 to November 1952.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, dated in April 1997, that continued the previous denial 
of the veteran's claims of entitlement to increased ratings 
for service-connected disabilities as follows:  a 60 percent 
evaluation for a convulsive disorder, grand mal type, 
residuals of traumatic head injury; a 10 percent evaluation 
for a right knee disorder including instability, degenerative 
arthritis and scars, and; a noncompensable evaluation after 
November 1995 for residuals of a stroke with vascular 
dementia.  The ratings assigned were duly appealed.

The Board of Veterans' Appeals (Board) previously addressed 
issues arising from the April 1997 rating decision.  The 
claim of entitlement to an increased rating for a convulsive 
disorder, grand mal type, residuals of traumatic head injury, 
was denied in the October 2001 decision.  The sole remaining 
issue, relating to the right knee, was remanded by the Board 
in October 2001.  Review of the actions performed by the RO 
reveal that the mandate of that remand has been fulfilled.  
Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the Board's October 2001 decision, during the 
course of the appeal the RO granted special monthly 
compensation based upon the need for regular aid and 
attendance after November 1995, and a 100 percent rating 
after November 1995 for residuals of a stroke with vascular 
dementia.  Because this constitutes a full grant of the 
veteran's claims on these issues, they no longer are on 
appeal before the Board.  See Norris v. West, 12 Vet. App. 
413, 420 (1999), citing AB v Brown, 6 Vet. App. 35, 38 (1993) 
(an appealed claim is in controversy only where an award is 
less than the maximum available).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected right knee disorder, 
including instability, degenerative arthritis and scars, is 
manifested by X-ray evidence of degenerative changes with 
generalized tenderness to palpation, no evidence of 
inflammation or swelling, full extension, flexion to 119 
degrees, and no ligamentous weakness or evidence of 
instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected right knee disorder including, instability, 
degenerative arthritis and scars have not been met.  
38 U.S.C.A. §1155; 38 C.F.R. §§4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5257, 
5258, 5259, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its enhanced duties to notify and assist the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  

In a May 2003 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence was to be 
provided by him and what part VA would attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran was also fully apprised of the 
status of the evidence and the law and regulations pertaining 
to his claim in the July 1997 Statement of the Case (SOC), 
the May 2001 Supplemental SOC (SSOC), and the September 2004 
SSOC.  This letter and the SOC and SSOCs also contained 
language in effect advising the veteran to submit or identify 
any evidence that he believed would help the RO decide his 
claim.  See Pelegrini v. Principi, 17 Vet. App. 413 (2004), 
cf. VA O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the May 2003 VCAA notice 
was provided to the veteran long after the initial 
adjudication of his claim in April 1997.  In a recent 
decision, the U.S. Court of Appeals for Veterans Claims 
(Court) expressed the view that a claimant is entitled to 
VCAA notice prior to initial adjudication of the claim.  
Pelegrini, 17 Vet. App. at 420-421.  In this case, however, 
it is obvious that the RO could not have provided the VCAA 
notice prior to the initial adjudication because that 
adjudication took place more than three years prior to the 
enactment of the VCAA and the promulgation of its 
implementing regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  Indeed, in the September 2004 Supplemental 
Statement of the Case, the RO indicated that it had again 
reviewed the veteran's claims folders in their entirety.  
Thus, the Board finds that the veteran received the same 
benefit of the RO's full consideration of the all the 
evidence of record, as he would have received had he received 
the VCAA notice prior to initial adjudication.  Moreover, the 
Board notes that the effective date of any award based on 
additional evidence would have been fixed in accordance with 
the claim that was the subject of the initial adjudication.  
38 C.F.R. § 3.156(b) (2004) (new and material evidence 
received prior to the expiration of the appeal period, or 
prior to the appellate decision, if a timely appeal has been 
filed, will be considered as having been filed with the 
claim, which was pending at the beginning of the appeal 
period); see also 38 C.F.R. § 3.400(q)(1) (2003) (providing 
that when new and material evidence is received within the 
appeal period, the effective date will be set as if the prior 
denial had not been made).  For the reasons set forth above, 
the Board finds that VA has fully satisfied its notification 
duties to the veteran and that he has not been prejudiced by 
any post-initial adjudication notification.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  Consistent with this duty, the Board remanded the 
matter in October 2001 to further assist the veteran.  As 
noted above, the RO has complied with the Board's remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  It 
is also noted that the veteran's service department medical 
records are on file, as are relevant post-service clinical 
records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2004).  There is no indication of 
outstanding records, nor is there a need for another VA 
medical opinion, given the thoroughness of the examination 
report recently obtained by the RO.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  For all the 
foregoing reasons, the Board concludes that VA's duties to 
assist the veteran have also been fulfilled.

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

On the rating decision granting a 10 percent disability 
rating, the RO has coded the evaluation of the manifestations 
of the veteran's right knee disability under the provisions 
of 5010-5257.  This combined rating code designates that the 
status post-arthrotomy of the right knee with degenerative 
arthritis is analogous to DC 5010 (traumatic arthritis) and 
is rated for impairment under DC 5257 (Knee, other impairment 
of: recurrent subluxation or lateral instability).  Arthritis 
due to trauma is generally rated pursuant to degenerative 
arthritis - DC 5003.  

The Board notes that the Supplemental Statement of the Case 
issued in September 2004 maintains the 10 percent disability 
evaluation based upon mild symptoms of generalized tenderness 
and no compensable limitation of motion and no instability or 
effusion or inflammation.

The Board finds that the most appropriate diagnostic codes to 
rate the veteran's right knee disorder include 5010 and 5003, 
as arthritis, including DC 5260, limitation of flexion of the 
leg, and DC 5261, limitation of extension of the leg, as well 
as DC 5257 for other impairment of the knee.  These codes 
will be discussed below.

Factual Background

The Board notes that the veteran is currently in receipt of 
VA disability compensation at the 100 percent disabled rate 
with special monthly compensation for the need of aid and 
attendance.  Service-connected disorders, not currently under 
consideration include residuals of a stroke with vascular 
dementia - rated 100 percent disabling, convulsive disorder, 
grand mal type, residuals of post traumatic head injury - 
rated 60 percent disabling, homonymous hemianopsia - rated 30 
percent disabling, and appendectomy scars - rated 
noncompensably.

Review of the veteran's service medical records reveals that 
the veteran injured his knee in an automobile accident in 
1951.  The post service medical records reveal some 
complaints and treatment related to the veteran's right knee 
in the 1970's and 1980's, most notably two surgeries 
including a meniscectomy.  Despite frequent treatment for a 
variety of other medical problems, recent medical records are 
silent for complaint or treatment directed at the veteran's 
right knee.

Most recently, VA examined the veteran's knee in August 2004.  
The examiner noted that there was no evidence of recent 
treatment for the veteran's knee.  He was apparently using 
crutches and a brace, secondary to a stroke that had left his 
right side without sensation.

The veteran had a 6 cm transverse scar on the lateral side of 
his right knee, a 2 cm scar on the lateral calf, and an S 
shaped 8 cm scar over the right patella.  There was 
tenderness to palpation over the entire knee, but no evidence 
of effusion, inflammation, or swelling.  The right knee 
flexed to 119 degrees, the left to 110 degrees.  Both knees 
extended to zero degrees.  There was no ligamentous weakness 
of the medial and lateral collateral ligaments, anterior and 
posterior cruciate ligaments, or evidence of torn menisci.  
Patellar reflexes were normal.  Achilles reflexes were 
absent.  The veteran's gait showed that he walked with his 
feet widely spaced for balance.  There was no evidence of 
instability.  Both of his knees were x-rayed, and there were 
mild degenerative changes of the right knee, but no evidence 
of abnormality on the left.  

The examiner's diagnosis was service-connected right knee 
condition with degenerative arthritis and scars.  He opined 
that the veteran had minimal residual from his right knee 
injury, with no evidence of instability, limitation of 
motion, significant pain while walking, or actively moving 
the knee, but there were mild degenerative changes noted on 
X-ray examination.

Analysis

The Board notes that the manifestations of the veteran's 
service-connected right knee disability may be evaluated 
separately, in accordance with VA O.G.C. Prec. Op. No. 23-97 
(July 1, 1997), 62 Fed. Reg. 63,604 (1997) (providing that a 
veteran with service-connected arthritis and instability of 
the knee may be rated separately under Codes 5003 and 5257 so 
long as the evaluation of knee dysfunction under both codes 
does not amount to prohibited pyramiding under 
38 C.F.R.§ 4.14).  In this case, the veteran's right knee 
disorder is productive of generalized tenderness and no 
limitation of motion.  

Under DC 5257, for which the veteran is currently in receipt 
of a 10 percent disability rating, the criteria of recurrent 
subluxation or lateral instability do not include pain and 
swelling on use.  However, the manifestations of the 
veteran's right knee disorder do not entitle him to a 
compensable evaluation under DC 5257.  The Board finds that a 
compensable evaluation is only available under DC 5003 for 
degenerative arthritis of the right knee.

As noted, the portion of the veteran's right knee disability 
that is manifested by symptoms such as popping, laxity, and 
instability is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, which pertains to "other impairment of the 
knee."  Under this provision, a 10 percent rating is 
warranted for slight impairment due to recurrent subluxation 
or lateral instability of the knee.  A 20 percent rating 
contemplates moderate impairment due to recurrent subluxation 
or lateral instability, and a maximum 30 percent rating is 
warranted for severe impairment of the knee.

Review of the competent medical evidence of record does not 
reveal symptomatology equating to slight impairment due to 
recurrent subluxation or lateral instability of the knee.  In 
August 2004, the examiner found that the veteran had no 
instability or abnormal movement of the knee on examination.  
The Board also notes that the veteran has sought little 
treatment for the right knee.  The Board is unable to find 
that under DC 5257 there are slight symptoms of giving way.  
Thus, the Board finds that the preponderance of the evidence 
demonstrates a noncompensable disability under DC 5257.

Although the Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
the Court has held that such criteria do not apply to knee 
disabilities which are rated under Diagnostic Code 5257.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996); see also Johnston 
v. Brown, 10 Vet. App.80, 85 (1997).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray evidence is rated on the basis 
of limitation of motion of the specific joint or joints 
involved.  Therefore, the remaining symptomatology produced 
by the veteran's service-connected right knee disability, 
including degenerative changes, pain, and limitation of 
motion, should be evaluated under the criteria set forth at 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, and 5261.


Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 60 degrees is noncompensable, 
45 degrees is 10 percent, 30 degrees is 20 percent; and 
flexion limited to 15 degrees is 30 percent.  Diagnostic Code 
5260 (2003).  Evaluations for limitation of knee extension 
are assigned as follows:  extension limited to 5 degrees is 
noncompensable, 10 degrees is 10 percent, 15 degrees is 20 
percent; extension limited to 20 degrees is 30 percent; 
extension limited to 30 degrees is 40 percent; and extension 
limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2003).  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2003).

In this case, the medical evidence of record does not show 
that the veteran's right knee motion has been limited to the 
extent necessary to meet the criteria for a compensable 
rating.  The limitation of motion found in August 2004 showed 
right knee flexion to 119 degrees and full extension.  These 
findings do not warrant a compensable rating under the 
criteria based on limitation of extension or flexion.  
38 C.F.R. § 4.71, Plate II, Codes 5260, 5261.

However, the Board in considering 38 C.F.R. §§ 4.40 and 4.45 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain finds that a 10 
percent disability rating is in order.  DeLuca, 8 Vet. App. 
at 206-07.  In that regard, it is noted that the VA medical 
examiner noted positive findings of generalized tenderness, 
pain on use, and some limitation of motion.  After carefully 
reviewing the pertinent evidence of record, the Board finds 
that the criteria for a rating of 10 percent have been met 
based on his symptoms of knee pain and functional loss.   
38 C.F.R. § 4.71, Plate II, Codes 5260, 5261.  There is no 
other evidence that additional factors would restrict motion 
to such an extent that the criteria for a rating higher than 
10 percent would be justified.

The Board has also reviewed other diagnostic codes that 
potentially relate to impairment of the knee, but finds that 
application of an alternative diagnostic code does not result 
in a rating in excess of 10 percent.  

For example, when the knee is ankylosed in a favorable angle 
in full extension, or in slight flexion between zero and 10 
degrees, a 30 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  When there is evidence of 
dislocation of the semilunar cartilage of the knee with 
frequent episodes of locking, pain and effusion into the 
joint, a 20 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  In this case, there has been 
no finding of a dislocated semilunar cartilage with frequent 
episodes of locking or ankylosis of either knee.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5003 and 5257 and the benefit of the doubt 
doctrine is therefore not for application here.  38 U.S.C. 
§ 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55 (1990).

The Board has considered the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321 (2003).  The record, 
however, contains no objective evidence that the veteran's 
service-connected right knee disability has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  In fact, it appears that the veteran has 
not been hospitalized for treatment of his knee disability 
for many years.  Absent any objective evidence that his knee 
disability is productive of marked interference with 
employment, necessitate frequent hospitalization, or that the 
manifestations associated with the disability is unusual or 
exceptional, referral for consideration of an extra-schedular 
rating is not warranted.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  




ORDER

Entitlement to a rating in excess of 10 percent for a right 
knee disorder, including instability, degenerative arthritis 
and scars, is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



